DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to limitations in claims 11, 12, 13, 20 (e.g., “wherein the first and the second sets of branching channels drive uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets; [...] the magnet retains a concentration of contaminating particles within the reservoir during flow of fluid from the reservoir into the manifold inlet”, “…that promotes uniform flow across the region during use”, “…promoting uniform flow across the region”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-13 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szita et al. (US 2021/0252509) in view of Yung et al. (US 2014/0220617).
Szita et al. teach:
11. A system for fluid delivery, the system comprising: 
a reservoir (1216); 
a microfluidic chip (1220) comprising a surface capable for one of single cell capture and tissue processing (see Fig. 12 & ¶ 0086 for example); 
a manifold (1202) supporting the microfluidic chip (see Fig. 12 & ¶ 0082-0087) and comprising: 
a manifold inlet and a manifold outlet (e.g., inlet/outlet port 8 ¶ 0071 & Fig. 1A, 1B), the manifold fluidly coupled with the microfluidic chip (see Figs. 1A, 2, 8, 12 & ¶ 0082-0087), 
a fluid delivery region recessed into the manifold (see i.e., recessed region of 1214 (opening) in Fig. 12 for example) and positioned between the manifold inlet and the manifold outlet (see Fig. 12), the fluid delivery region spanning the surface of the microfluidic chip (see Figs. 1A, 2, 8, 12, for example), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching channels (e.g., flow dividers, see annotated Fig. 1B), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching channels (e.g., flow dividers, see annotated Fig. 1B), 
wherein the set of outlets with the first set of branching channels and the set of inlets with the second set of branching channels are symmetrically opposed across the fluid delivery region (see dotted line “C” in Fig. 1B for example), without direct coupling between the set of outlets and the set of inlets by microfluidic channels (see Figs. 1A, 2, 8, 12, for example), and 
wherein the first and the second sets of branching channels are capable of driving uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets (see ¶ 0105 for example; it is noted that since all structural elements are taught the capability would be taught); 
a seal (e.g., gasket 4, 14) between the microfluidic chip and the manifold (see Figs. 1A & 2 for example).


    PNG
    media_image1.png
    436
    983
    media_image1.png
    Greyscale


Regarding claim 11, Szita et al. do not explicitly teach a magnet positioned proximal the reservoir and the manifold inlet, wherein in a first configuration, the magnet is capable of retaining a concentration of contaminating particles within the reservoir.

Yung et al. teach:
A system for fluid delivery, the system comprising: 
a reservoir (152); 
a microfluidic chip (110) comprising a surface for one of single cell capture and tissue processing; 
a manifold (see e.g., docking station in Fig. 10B) supporting the microfluidic chip (see Fig. 10B for example) and comprising: 
a manifold inlet and a manifold outlet, the manifold fluidly coupled with the microfluidic chip (see Fig. 10B for example), 
a fluid delivery region recessed and positioned between the manifold inlet and the manifold outlet, the fluid delivery region spanning the surface of the microfluidic chip (see Fig. 10B for example), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching channels (see Figs. 3B & 10B for example), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching channels (see Figs. 3B & 10B for example), 
wherein the set of outlets with the first set of branching channels and the set of inlets with the second set of branching channels are symmetrically opposed across the fluid delivery region, without direct coupling between the set of outlets and the set of inlets by microfluidic channels (see Fig. 3B for example), and 
wherein the first and the second sets of branching channels are capable of driving uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets (see Fig. 3B for example; it is noted that since all structural elements are taught the capability would be taught); 
a magnet positioned proximal the reservoir and the manifold inlet (see Figs. 4 & 10 for example), wherein in a first configuration, the magnet is capable of retaining a concentration of contaminating particles within the reservoir (¶ 0008+); and 
a seal between the microfluidic chip and the manifold (¶ 0056).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Szita et al. with a magnet, as taught by Yung et al. to control the flow of target components (¶ 0008+).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Regarding claims 12, 13 & 16-19, modified Szita et al. teach:
12. The system of Claim 11, wherein each branching channel of the first and the second sets of branching channels comprises a length and a spacing relative to adjacent branching channels (see Fig. 1B for example) capable of promoting uniform flow across the fluid delivery region (see ¶ 0105 for example).  
13. The system of Claim 11, wherein the first set of branching channels has branching channels of a uniform length (see Fig. 1B for example), capable of promoting uniform flow across the fluid delivery region (see ¶ 0105 for example).  
16. The system of Claim 11, wherein the fluid delivery region is a recessed region, wherein the recessed region comprises a first tier and a second tier deeper than the first tier within the manifold (see Fig. 12 for example), at least one of the first tier and the second tier seating the seal at an interface between the manifold and the microfluidic chip (see ¶ 0106 for example), and wherein the set of openings open into peripheral regions of a surface of the manifold defined by the second tier (see Fig. 12 for example).
17. The system of Claim 16, wherein the first tier and the second tier define a gap between the fluid delivery region of the microfluidic chip and the manifold, wherein the gap is exposed to receiving fluid flow from the set of outlets to the set of inlets (see Fig. 12 for example).
18. The system of Claim 17, wherein the microfluidic chip is exposed to the gap and configured to receive fluid flow from within the gap (see Figs. 6 & 12 for example).
19. The system of Claim 16, further comprising a clamp (see ¶ 0194 for example) comprising an operation mode for biasing the microfluidic chip against the seal.

Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szita et al. (US 2021/0252509) in view of Yung et al. (US 2014/0220617), or further in view of Shaikh et al. (US 2013/0287645).
Regarding claims 14 & 15, Szita et al. do not explicitly teach: 14. The system of Claim 11, wherein the first set of branching channels comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets.  15. The system of Claim 14, wherein the second set of branching channels comprises a set of sequentially converging channels, from an upstream direction to a downstream direction, that terminate at the manifold outlet.

Yung et al. teach:
wherein the first set of branching channels comprises a set of sequentially splitting pathways, from an upstream to a downstream direction, that terminate at the set of outlets (see Fig. 3B for example).  
wherein the second set of branching channels comprises a set of sequentially converging channels, from an upstream direction to a downstream direction, that terminate at the manifold outlet (see Figs. 3B & 10B for example).  

Shaikh et al. teach a system (e.g., flowcell assembly 160) comprising: 
the microfluidic chip (i.e., midsection of 110); 
a manifold (upstream/downstream of 110) comprising: 
a manifold inlet (140) and a manifold outlet (140), the manifold fluid coupled with the microfluidic chip (¶ 0044), and 
a set of openings defined at the manifold, the set of openings comprising: 
a set of outlets fluidly coupled to the manifold inlet by a first set of branching channels (see annotated Fig. 9), and 
a set of inlets fluidly coupled to the manifold outlet by a second set of branching channels (see annotated Fig. 9), 
wherein the set of outlets with the first set of branching channels and the set of inlets with the second set of branching channels are symmetrically opposed across the fluid delivery region, without direct coupling between the set of outlets and the set of inlets by microfluidic channels (see annotated Fig. 9), and 
wherein the first and the second sets of branching channels are capable of driving uniform distribution of flow from the set of outlets, across the surface of the microfluidic chip when the microfluidic chip is interfaced with the manifold, and to the set of inlets (it is noted that since all structural elements are taught the capability would be taught); 
a magnet capable of retaining a concentration of contaminating particles within the reservoir (¶ 0031+); and 
a seal (130).  
wherein each branching channel of the first and the second sets of branching channels comprises a length and a spacing relative to adjacent branching fluidic pathways (see Fig. 9 for example) capable of promoting uniform flow across the region during use (it is noted that since all structural elements are taught the capability would be taught).  
wherein the first set of branching channels has branching channels of a uniform length (see Fig. 9 for example), capable of promoting uniform flow across the region (it is noted that since all structural elements are taught the capability would be taught).  
wherein the first set of branching channels comprises a set of sequentially splitting channels, from an upstream to a downstream direction, that terminate at the set of outlets (see Fig. 9 for example).  
wherein the second set of branching channels comprises a set of sequentially converging channels, from an upstream direction to a downstream direction, that terminate at the manifold outlet (see Fig. 9 for example).  

    PNG
    media_image2.png
    812
    1116
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Szita et al. with the teaching of Yung et al. for increase throughputs (¶ 0033+) or Shaikh et al. for parallel analysis (¶ 0060).

Claim(s) 20 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szita et al. (US 2021/0252509) in view of Yung et al. (US 2014/0220617), and further in view of Bort et al. (US 2014/0161686).
Regarding claims 20 & 21, modified Szita et al. teach a fluid delivery module comprising: a set of chambers (e.g., interconnects 1216) that contain the at least one fluid (hESC medium) for processing a biological sample and an actuator (e.g., syringe pump) configured to access at least one chamber of the set of chambers (¶ 0238, 0241), and a reservoir (e.g., tubing ¶ 0241) coupled to the manifold inlet.
However, modified Szita et al. do not explicitly teach: 20. The system of Claim 11, further comprising a fluid delivery module comprising: a cartridge elevated above the reservoir and having a set of chambers that contain the at least one fluid for processing a biological sample comprising a single cell and a tissue biopsy specimen at the microfluidic chip, and an actuator coupled to an opener configured to access at least one chamber of the set of chambers, wherein the cartridge is configured to rotate about a shaft having an axis, in order to align a first chamber of the set of chambers, containing a first reagent, with the opener, and to rotate about the axis in order to align a second chamber of the set of chambers, containing a second reagent, with the opener.  21. The system of Claim 11, further comprising bubble removal module comprising an outlet reservoir coupled to the manifold outlet, and a pump configured to drive fluid in a forward direction and a reverse direction between the reservoir, the microfluid chip, and the outlet reservoir.

Bort et al. teach:
a fluid delivery module (3900) comprising: 
a cartridge (3928) elevated above a reservoir (e.g., 3925) and having a set of chambers (3930) that contain the at least one fluid for biological analysis (¶ 0131+), and 
an actuator (e.g., switch 1536) coupled to an opener (e.g., wire 1530, coil 1542 ¶ 0081-0087; see also piercer 150) configured to access at least one chamber of the set of chambers (see Figs. 47A-47C for example), 
wherein the cartridge is configured to rotate about a shaft having an axis (4712), in order to align a first chamber of the set of chambers, containing a first reagent, with the opener (see Figs. 47A-47C for example), and to rotate about the axis in order to align a second chamber of the set of chambers, containing a second reagent (¶ 0131+), with the opener (see Figs. 47A-47C for example).  
a module comprising an outlet reservoir (4524b) coupled to a manifold outlet (i.e., downstream of 4524b), and a pump (e.g., 2728) capable of driving fluid (regarding “bubble removable module”, the claim is sufficiently broad to have properly read on Bort et al. since the claim does not require specific structures of bubble removal feature).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Szita et al. with a fluid delivery module of Bort et al., since integrating a rotatable dispenser system with multiple preloaded reservoirs (Bort et al. ¶ 0050-0052) would provide the module to drain sequentially (Bort et al. ¶ 0146) thereby reducing user input, and for convenience. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  35 U.S.C. §112 rejections have been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798